Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This communication is in response to application No.  17/831,906, filed on 6/22/2022. Claims 21-40 are currently pending and have been examined. Claims 21-40 have been rejected as follow,


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -
706.02(1)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-10 of US Patent No. 11,379,880. Although the claims at
issue are not identical, they are not patentably distinct from each other because (see
example of limitations that are mixed and matched in table below)
for example claim 21 of the instant application teaches most of the limitations of Patent 
1 of Patent No. 11,379,880 except:
first transaction computer and a second transaction computers
bidding interface minimum bid information and suggested bids information based on the targeting information
an impression request from a publisher  processor, the impression request including one or more constraints; and awarding, by the data server processor, the impression request to one of the first advertiser transaction computer

However, it has been held that deleting elements when the function of element
is not desired is obvious. See MPEP 2144.04 Section II. Therefore, it would have been
obvious to a person of ordinary skill in the art at the time the invention was made to
modify or to omit the additional elements of claim 1 (mentioned above) of the Patent No. 11,379,880  to arrive at the claim 21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  In addition, a person of ordinary skill in the art would conclude that 
modifying or omitting the additional elements of claim 1 (mentioned above), as 
the instant invention is defined in the claim at issue, would have been an obvious variance of the invention defined in claim 1 of Patent No. 11,379,880.  
Regarding to dependent claims 22-28, 30-35 and 37-40, are rejected under double patenting for the same reasons mentioned above, the dependent claims show similar limitations or features.
17/831,906
12/565,187 (Patent No. 11,379,880)
21. (New) A computer-implemented method for awarding impression requests for online inventory, the method comprising: causing to be displayed, over an Internet, an interactive bidding interface, at a plurality of advertiser computers through a web server, the interactive bidding interface configured to allow the plurality of advertiser computers to bid on online advertising inventory, the interactive bidding interface including a banner adding page configured to allow the plurality of advertiser computers to upload a banner file, provide a banner click-through URL, or create a banner; receiving, by a data server processor, targeting information and a banner from each of the plurality of advertiser computers via one or more targeting elements of the interactive bidding interface, wherein the data server processor is in communication with the Internet through a firewall; generating, by the data server processor, a plurality of content bids based on the targeting information and the banner received from the plurality of advertising computers; receiving, over the Internet, by the data server processor, an impression request from a publisher processor, the impression request including one or more constraints -3-Application No.: Not Yet Assigned Attorney Docket No.: 00008-0180-02000 including at least one of a geographic constraint, a site type constraint, an audience constraint, or a timing constraint; filtering the plurality of content bids to identify a subset of the plurality of content bids that satisfy the one or more constraints of the impression request; and awarding the impression request to one of the plurality of advertiser computers based on a bid price associated with the subset of the plurality of content bids.
1. (Currently Amended) A computer-implemented method for awarding impression requests for online inventory, the method comprising: providing an interactive bidding interface to a first transaction computer and a second transaction computer through a web server; receiving, by a data server processor, first online content and first targeting information from a first  transaction computer via one or more targeting elements of the bidding interface; receiving, by the data server processor, second online content and second targeting information from a second  transaction computer via the one or more targeting elements of the bidding interface; providing to the first transaction computer and the second transaction computer, via the bidding interface, minimum bid information and suggested bid information based on the targeting information received from the first transaction computer and the second transaction computer, wherein values displayed for the minimum bid information and the suggested bid information are configured to be updated in real time; encoding the online content and targeting information received from the first transaction computer and the second transaction computer using at least one of XML or a web API associated with the bidding interface; -2-Application No.: 12/565,187 Attorney Docket No.: 00008-0180-01000 aggregating, by the data server processor, the first online content, the first targeting information, the second online content, and the second targeting information to generate one or more content bids; receiving, by the data server processor, an impression request from a publisher processor, the impression request including one or more constraints; and awarding, by the data server processor, the impression request to one of the first  transaction computer and the second  transaction computer based on the one or more generated content bids  satisfying the one or more constraints.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 21-40 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The Examiner’s  analysis is presented below in all the claims.
Claim  21: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “generating, …., a plurality of content bids based on the targeting information and the banner received …; filtering the plurality of content bids to identify a subset of the plurality of content bids that satisfy the one or more constraints of the impression request; awarding the impression request to one of the plurality of advertiser … based on a bid price associated with the subset of the plurality of content bids”.
The “generating, filtering and awarding”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for awarding impression requests for online inventory.  Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “causing to be displayed, …, an interactive bidding interface, …., the interactive bidding interface configured to allow the plurality of advertiser …to bid on online advertising inventory, the interactive bidding interface including a banner adding page configured to allow the plurality of advertiser … to upload a banner file, provide a banner click-through URL, or create a banner; receiving… targeting information and a banner from each of the plurality of advertiser .. via one or more targeting elements of the interactive bidding interface …”; “receiving, …, an impression request from a publisher …., the impression request including one or more constraints including at least one of a geographic constraint, a site type constraint, an audience constraint, or a timing constraint;”
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure: 
“over an Internet, at a plurality of advertiser computers through a web server, advertiser computers, by a data server processor, wherein the data server processor is in communication with the Internet through a firewall; a publisher processor”, from the instant disclosure,  all these elements are recited in a very generic way. Some of them in the way they are claimed here they are tangential to the claimed method.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the supplementary or additional elements in the claim, “over an Internet, at a plurality of advertiser computers through a web server, advertiser computers, by a data server processor, wherein the data server processor is in communication with the Internet through a firewall; a publisher processor”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that supplementary or additional elements are insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Again, in this step, the  additional elements in the claims under consideration are:
“over an Internet, at a plurality of advertiser computers through a web server, advertiser computers, by a data server processor, wherein the data server processor is in communication with the Internet through a firewall; a publisher processor”  were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
 “causing to be displayed, …, an interactive bidding interface, …., the interactive bidding interface configured to allow the plurality of advertiser …to bid on online advertising inventory, the interactive bidding interface including a banner adding page configured to allow the plurality of advertiser … to upload a banner file, provide a banner click-through URL, or create a banner; receiving… targeting information and a banner from each of the plurality of advertiser .. via one or more targeting elements of the interactive bidding interface …”; “receiving, …, an impression request from a publisher …., the impression request including one or more constraints including at least one of a geographic constraint, a site type constraint, an audience constraint, or a timing constraint;” These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the additional elements 
“over an Internet, at a plurality of advertiser computers through a web server, advertiser computers, by a data server processor, wherein the data server processor is in communication with the Internet through a firewall; a publisher processor”  were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the additional elements “over an Internet, at a plurality of advertiser computers through a web server, advertiser computers, by a data server processor, wherein the data server processor is in communication with the Internet through a firewall; a publisher processor” , (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 29: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 36: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer-readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 22-28, 30-35 and 37-40, the claims recite elements such as “transmitting, over the Internet, to each of the plurality of advertiser computers, via the interactive bidding interface, minimum bid information and suggested bid information based on the targeting information received from the plurality of advertiser computers, wherein values displayed for the minimum bid information and the suggested bid information are configured to be updated in real time”; “encoding the targeting information received from the plurality of advertiser computers using at least one of XML or a web API associated with the interactive bidding interface”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over 
US PG. PUB. No.  20060212350 (Ellis) in view of US Patent No. 9053492 (Stanley).

As to claim 21, 29 and 36, Ellis discloses 
A computer-implemented method for awarding impression requests for online inventory 
(“The system provides an automatically targeted network for text and graphical advertising based on cost-per-action bidded pricing, wherein actions comprise any of acquisitions, purchases, downloads, registrations, donations, clicks, and impressions. Contextual, search and behavioral relevance features are integrated to optimize ad selection for advertisers, who enter action objectives, associated bids, and creatives or catalog assets…”, abstract), the method comprising: 
a) causing to be displayed, over an Internet, an interactive bidding interface, at a plurality of advertiser computers through a web server, the interactive bidding interface configured to allow the plurality of advertiser computers to bid on online advertising inventory, the interactive bidding interface including a banner adding page configured to allow the plurality of advertiser computers to upload a banner file, provide a banner click-through URL, or create a banner
(“[0047] The enhanced online advertising system provides an automatically targeted network for text and graphical advertising that is based on cost-per-action (CPA) bidded pricing, wherein the action comprises any action of the user desired by the advertiser, such as but not limited to acquisition, purchase, download, registration, donation, click, and branding impression. A search component integrates contextual, search and behavioral relevance features to optimize ad selection for advertisers. An advertiser campaign associated with an advertiser entity typically comprises one or more advertisements, such as desired to be placed at one or more other locations across a network of publishers, and an advertiser's web site associated with a click of one of the placed advertisements by the customer user. Through the advertiser interface, an advertiser enters objectives, i.e. desired actions, e.g. a customer purchase or signup, that results from customer selection of a placed ad, customer navigation to the web site through the landing page, and a resultant action desired by the advertiser. The advertiser also enters a desired bid values, e.g. price or commission percentage for each of the entered objectives, and one or more advertisements, i.e. ad creatives. The system automatically analyzes, i.e. configures, the assets associated with the entered advertiser campaign, including the web site and the advertisements.”, paragraph 47. See also
“… seen in FIG. 1 comprise a banner ad 22 and one or more other ads 22,…”, paragraph 84 and Fig. 1, and “…highly visible regions 44, e.g. such as in a banner region 44a…”, Fig. 2 ); 
b)receiving, by a data server processor, targeting information and a banner from each of the plurality of advertiser computers via one or more targeting elements of the interactive bidding interface
([0092] In the enhanced online advertising system 174 shown in FIG. 5, publisher pages and/or sites 116 that are submitted, sent, or otherwise accessed 118 by the system 174 are received the page analysis cache 120. In some system embodiments 174, the system 174 provides ad generation 114 based on all or part of a catalog 110 that is submitted 112 or otherwise authorized by a publisher 176. The system 174 may also receive previously prepared ads 188 from an advertiser 72.”, paragraph 92 and Fig. 5),
c) generating, by the data server processor, a plurality of content bids based on the targeting information and the banner received from the plurality of advertising computers
(“0047] The enhanced online advertising system provides an automatically targeted network for text and graphical advertising that is based on cost-per-action (CPA) bidded pricing, wherein the action comprises any action of the user desired by the advertiser, such as but not limited to acquisition, purchase, download, registration, donation, click, and branding impression. A search component integrates contextual, search and behavioral relevance features to optimize ad selection for advertisers…”, paragraph 47,
“[0218] For all three methods of assigning bids described above, the system 174 allows the advertiser 72 to associate a "bid factor" with an ad 188, the ad group 240, or the campaign 222. A bid factor allows the advertiser 72 to make instant adjustments to CPA bids 252, without reloading ad catalogs or changing server-based business rules setting commission CPA 252….”, paragraph 218.
“…receiving a bid price correspondingly associated with each of the selectable action objectives assigned by the respective advertiser entities; receiving and storing one or more creatives associated with the network site from the respective advertiser entities; automatically performing contextual analysis of at least a portion of the network sites corresponding to the respective advertiser entities; receiving from a user terminal across the network an automated ad request for one or more creatives associated with a display of one of the publisher pages at the user terminal, the displayed publisher page comprising one or more available ad spaces; matching the automated ad request to at least a portion of analyzed publishing context if available; predicting a response to the creatives by a user at the user terminal, wherein the prediction is it least partially based on any of the analyzed publishing context and the analyzing advertising context of the associated creatives; automatically determining one or more of the best stored creatives based on any of a predicted and observed effective impression revenue of the stored creatives; and sending one or more of the automatically determined stored creatives to the user terminal for integration with the displayed publisher page…”, claim 24); 
d) receiving, over the Internet, by the data server processor, an impression request from a publisher processor, the impression request including one or more constraints
(“…FIG. 19 is a process flow diagram of automated system actions 500 associated with user activity in an enhanced online advertising system 174. When a user USR navigates 502 to view a publisher page 12 through a user terminal 78, an ad request 402 is generated and sent to the system 174. The automated ad request 402 is then matched to the stored analysis results 412 associated with the viewed page 12, which may preferably further include secondary analysis information 406 (FIG. 6, FIG. 12). ”, paragraph 128 and Fig. 19)
including at least one of a geographic constraint, a site type constraint, an audience constraint, or a timing constraint
(Ellis teaches “[0048] A publisher entity comprises a publisher web site having one or more publisher web pages, which also comprises one or more ad spaces. When the enhanced online advertising system receives ad request from a publisher associated with placement on a publisher web page, the system retrieves a stored analysis of the context of the associated publisher web page. The analysis may preferably integrate other relevant information associated with the publisher, such as further analysis of the publisher web site, or other factors, such as but not limited to target audience, geographic location, link count, past aggregate click and action rates on ads, time of day and day of week, etc.”, paragraph 48
“…using business data and rules contained within the application 142. The business rules can be as simple or as sophisticated as the advertiser 72 is willing to implement. ..”, paragraph 162);
e) filtering the plurality of content bids to identify a subset of the plurality of content bids that satisfy the one or more constraints of the impression request
(see user is matched to analyzed page, Fig. 21, user is matched to profile Fig. 22 and top ranked ads are returned to user  Fig. 24. See also Fig. 23 and associated disclosure); and 
f) awarding the impression request to one of the plurality of advertiser computers based on a bid price associated with the subset of the plurality of content bids
(top ranked ads are returned to user  Fig. 24. See also Fig. 23 and associated disclosure).
Ellis does not disclose but Stanley discloses 
wherein the data server processor is in communication with the Internet through a firewall;  
(“FIG. 8 is a flow chart showing an example of method 800 for managing network ad inventory. For example, publisher 106 may add, remove, or modify ad slots contained in a product catalog at ad server 102. The method 800 begins, at step 802, with receiving an ad inventory request (e.g., from a publisher). For example, publisher 106 may make an availability query request using publisher portal 306. Publisher 106 may be determining where to create ad slots in a collection of network properties. In addition, an advertiser 108 may make a reservation request or cancel a reservation request”, 15:65-67 and 16: 1-7 and Fig. 8.
Further, “…29) Ad server 102 includes memory 120. Memory 120 may include any memory or database module and may take the form of volatile or non-volatile memory including, without limitation, magnetic media, optical media, random access memory (RAM), read-only memory (ROM), removable media, or any other suitable local or remote memory component. While memory 120 may be local, it may also be any intra-enterprise, inter-enterprise, regional, nationwide, or global electronic storage facility, data processing center, or archive that allows for one or a plurality of clients 104 (as well as advertisers 108 and publishers 106) to dynamically store and retrieve data, which may include network ads 140. Memory 120 may also store or reference any other appropriate data such as multivalue decision diagrams (MDDs), flight plans, virtual private network (VPN) applications or services, firewall policies, a security or access log, print or other reporting files,…”, 6:38-61.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stanley’s teaching with the teaching of  Ellis. One would have been motivated to  provide capability to integrate  a firewall and firewall policies in order to facilitate managing of network ad inventory in a secure manner (see Stanley Fig. 1 and associated disclosure).

As to claim 29,  it comprises the same limitations that claim 21 above therefore is rejected in similar manner, and further comprises
 a system for awarding impression requests for online inventory, the system comprising at least one processor configured to perform operations 
(Ellis teaches the architecture of his system “0269] Ad Creation Request. An advertiser 72 creates an ad 188. The front-end code, e.g. such as running inside a tomcat-based front end server 632, receives the ad 188 and typically uses an O-R mapping layer to save the ad 188. The front end server 632 then publishes a transactional message that an ad 188 was created and that the ad 188 requires approval, such as by an approval task server 642b….”, paragraph 269 and Fig. 28).
As to claim 36,  it comprises the same limitations that claim 21 above therefore is rejected in similar manner, and further comprises
a non-transitory computer-readable medium storing computer- executable instructions which, when executed by at least one processor, cause the at least one processor to perform operations for awarding impression requests for online inventory, the operations including
(“[0323] Distribution Servers. Distribution servers 702 have a job of giving new ad, landing page 230 and target page features to the correct ad servers 636 and query coordinators 634. For every ad 188 and page 12 in the system 174, the most recent date of update is tracked by a distribution server 702, and is stored in the database. Upon restart, the distribution server 702 reads the most recent date of update for all ads 188 and target pages12. Distribution servers 702 preferably have a fast connection to the disk based feature repository storage 676 (FIG. 30)”, paragraph 323. See also paragraphs 94, 257 and 278).

As to claims 22, 30 and 37, Ellis discloses further comprising: 
transmitting, over the Internet, to each of the plurality of advertiser computers, via the interactive bidding interface, minimum bid information and suggested bid information based on the targeting information received from the plurality of advertiser computers, wherein values displayed for the minimum bid information and the suggested bid information are configured to be updated in real time
(“…minimum necessary to keep the ad's position…”, paragraph 105 and Fig. 19.
“… "market price", relative to other advertiser bidders 72. Variable bid CPA 252 is typically a beacon-based commission bid 252, wherein a variable amount is associated with a beacon 234. ..”, paragraph 105 and Fig. 9 and associated disclosure.
“The enhanced online advertising system 174 then uses the context like a search query, such as to search in real time, or to search and then briefly cache 635 (FIG. 30), through millions of ads 188 to find the few ads 188 that are most relevant to display 194…”, paragraph 170)

As to claims 23, 31 and 38, Ellis discloses further comprising: 
encoding the targeting information received from the plurality of advertiser computers using at least one of XML or a web API associated with the interactive bidding interface
“[0258] As seen in FIG. 27, a front-end/API server 632, e.g. a tomcat based server 632, runs the advertisers and publisher applications 142 (FIG. 5). The front end server 632 also typically supports API-based manipulation of the ads 188 and other business objects”, paragraph 258 and Figs. 27 and 5 and associated disclosure).

As to claims 24, 32 and 39, Ellis discloses further comprising: 
a) providing, by the data server processor, one or more of a budget setting page, an account creation page, and a review and launching page to the plurality of advertiser computers through the interactive bidding interface; and
(“[0059] FIG. 9 is a schematic diagram of an assignment of bid pricing in an enhanced online advertising system”, paragraph 59 and Fig. 9); 
b) receiving, by the data server processor, one or more of a daily budget, account information, and a launch confirmation from at least one of the plurality of advertiser computers through the interactive bidding interface
(“[0261] An observation server 640 monitors the budgets for ads 188 and ad campaigns 222, click-through rates, click-to-action rates, and coordinates pausing/stopping ads 188 in the system 174”, paragraph 261 and Fig. 27 and associated disclosure).

As to claims 25, 33 and 40, Ellis discloses further comprising: 
causing to be displayed, at the plurality of advertiser computers, via the interactive bidding interface, delivery performance information based on one or more of a click-through rate (CTR), a conversion rate (CVR), an effective cost per action (eCPA), or an effective cost per click (eCPC)
(“…[0329] Observation servers 640 typically load the data cubes for aggregated CPA rates on startup. Observation servers 640 also recompute the daily CPA rate cube and store it for reporting purposes…”, paragraph 329.
See also “…[0049] When a user views a web page, an ad request is generated, which is matched to results of the analysis associated with the page. The user is preferably matched to a profile that represents the user's past behavior, and one or more advertisements are selected, based upon a predicted response of the user. The selected ads are also preferably ranked, such as by ECPM, where: ECPM=((Average Cost per Action CPA).times.(Number of Actions).times.1000)/(Number of Impressions Served)….”, paragraph 49).
As to claims 26 and 34, Ellis discloses further comprising: 
generating a bid table of the plurality of filtered content bids in a sequence based on a respective bid price associated with each of the plurality of filtered content bids
(“0029] Google estimates the effective revenue per impression using the click rate of the ad and the bid price of the ad's keywords: ECPM=click rate of the ad*bid price per click for the ad keywords”, paragraph 29
“[0094] The page analysis module 136 analyzes submitted publisher pages and/or sites 116, and also typically stores 412 (FIG. 16) the results in system storage 106, such as in a publisher analysis database 429. Analyzed publisher pages 12 [Examiner interprets as a bid table of the plurality of filtered content] are provided to the ad selection module 152, which selects 508 (FIG. 19) one or more ads 188, based at least in part on information accessed 156 from storage 106, to the analyzed pages 116. An ad ranking module 138 receives 160 the selected ads 188, and ranks 510 (FIG. 19) the selected ads, wherein the ranking is preferably based on ECPM, as described below. Based on available ad space 184, e.g. 184a-184i (FIG. 6), and on the associated analyzed publisher page 12, one of more of the ads 188 having the highest ranking 510 are provided 124 by the ad serving module 124, whereby the served ads 126 are presented 194 (FIG. 6) in conjunction with the analyzed publisher page 12 to a user USR”, paragraph 94, Figs9, 16, 19 and 20 and associated disclosure. See also paragraph 105). 

As to claims 27 and 35,  Ellis discloses further comprising: 
wherein the audience constraint includes at least one of a gender, an age, or a socioeconomic characteristic associated with targeted web visitors, and wherein the geographic constraint includes at least one of a country, a state, a city, or a municipality
(“[0037] Matching the demographics of the buyers with that of the audience. For example, an advertiser of video games may preferably run its ads on sites whose audiences have a disproportionate number of 18-25 year-old males. Sometimes this matching employs quantitative data obtained from providers like comScore, but often it is intuitive. For example, movie advertisers typically run their ads in the entertainment section of a Web site”, paragraph 37.
“ When the enhanced online advertising system receives ad request from a publisher associated with placement on a publisher web page, the system retrieves a stored analysis of the context of the associated publisher web page. The analysis may preferably integrate other relevant information associated with the publisher, such as further analysis of the publisher web site, or other factors, such as but not limited to target audience, geographic location, link count, past aggregate click and action rates on ads, time of day and day of week, etc…”, paragraph 48.
“… For example, audience information 428a may provide information as to the intended or actual audience of a publisher web site 14, while Geo information 428n may provide information as to the actual location of the user USR, or an intended service region of the publisher web site 14”, paragraph 151 and Fig. 13).
As to claim 28,  Ellis does not expressly disclose but Stanley discloses 
wherein the site type constraint limits ad delivery to one or more sites associated with particular categories of content
(“…Network ad 140 is presented in a particular location, which may be referred to as an ad slot, within the content from publisher 106. For example, the webpage provided by publisher 106 may include a script that identifies a particular network ad 140 (or ad category or type or call for an ad) to retrieve from ad server 102, as indicated by arrow 110c….”, 2:52-60 and Fig. 1 and associated disclosure. 
“… a contextual filter may help eliminate delivery of ads that would be inappropriate to serve on the particular pages. More specifically, using sensitive language filters, publisher 106 input, and a team of linguists may enable application 130 to automatically filter out ads that may be inappropriate for the publisher's content. In this manner, application 130 may offer advertisers a wide range of product offerings from personalized ads (text ads and banner ads) to contextual ads based on user and business context…”, 8:50-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stanley’s teaching with the teaching of  Ellis. One would have been motivated to  provide functionality to filter or eliminate advertisements that are inappropriate to serve on particular pages (see Stanley 8:50-60).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“A framework for targeting banner advertising on the Internet”. IEEE. 1997.
This article discloses “Constraints that limit accurate targeting of advertising in traditional media may not hold in cyberspace. This paper presents a model for effectively and efficiently targeting hypermedia-based banner advertisements in an online information service. The model takes advantage of information technology to micro-target banner advertisements based on individual characteristics of users. A simple version of the model, which has the virtue of ease of development, is presented. Enhancements are also proposed. These require more effort to develop, but may lead to even more precise targeting of advertisements. Implementation of this framework may benefit both online advertisers and online consumers”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/21/2022